Title: To Benjamin Franklin from Lenoir, 13 November 1783
From: Lenoir, Jean-Charles-Pierre
To: Franklin, Benjamin


          
            Ce 13 9bre. 1783
          
          J’ai L’honneur de vous Envoyer, Monsieur, la permission nécessaire, pour que la Caisse de Livres arrivée à la Douanne, Soit délivrée au S. Desaint à qui elle est adressée, ou a toute autre

personne, que vous chargerez de la retirer, Sans passer à la Chambre Syndicale.
          Je Suis avec un respectueux attachement, Monsieur, votre très Obeissant Serviteur.
          
            Lenoir
            M francklin.
          
         
          Notation: Le Noir 13. 9bre. 1783
        